Filed 3/9/22 P. v. Pineda CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081338
             Plaintiff and Respondent,
                                                                                      (Fresno Super. Ct.
                    v.                                                               No. CF98603146-2)

 SERGIO ZARATE PINEDA,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Tonja R. Torres, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P. J., Meehan, J. and De Santos, J.
                                    INTRODUCTION
       In 1999, appellant Sergio Zarate Pineda1 pleaded no contest in two different cases
to second degree murder and narcotics charges pursuant to a negotiated disposition; he
was sentenced to 15 years to life. He did not file appeals from his pleas or the sentence.
In 2020, he filed a petition for resentencing in both cases pursuant to Penal Code
sections 1016.8 and 1170, subdivision (d), and claimed he was not advised and did not
understand his constitutional rights or that he would receive a life sentence. The superior
court denied the petition.
       On appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436.) We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On December 24, 1997, an information was filed in the Superior Court of Fresno
County case No. CF98603146-2, charging appellant with committing the following
felony offenses on April 10, 1997: count 1, possession of methamphetamine for sale
(Health & Saf. Code, § 11378),2 with the special allegation that substance containing
methamphetamine exceeded 30 liters of liquid volume (§ 11370.4, subd. (b)(1)); count 2,
manufacturing of a controlled substance (§ 11379.6, subd. (a)), with the special allegation
that the substance containing methamphetamine exceeded three gallons of liquid volume
(§ 11379.8, subd. (a)(1)); and count 3, possession of ephedrine or pseudoephedrine with
the intent to manufacture methamphetamine (§ 11383, subd. (c)).
       Appellant was alleged to have three prior convictions within the meaning of
section 11370.2, subdivisions (a) and (c): possession of heroin for sale in Santa Clara


       1Appellant’s name appears in various ways throughout the record. The
information and notice of appeal use the name “Sergio Zarate Pineda.” We will do the
same.
      2 All further statutory references are to the Health and Safety Code unless
otherwise stated.
                                             2.
County in 1987 (§ 11351); possession of cocaine for sale, also in 1987; and possession of
a controlled substance for sale in Los Angeles County in 1990. He was also alleged to
have a prior prison term enhancement based on the 1990 conviction (Pen. Code, § 667.5,
subd. (b)).
        The record reflects that appellant also had a separate matter pending against him,
in case No. CF97603147-0, where he was charged with murder with a firearm
enhancement.
Plea Hearing
        On October 21, 1999, the court convened a hearing for negotiated dispositions in
two pending cases. Appellant was present with counsel and an interpreter.
        In case No. CF97603147-0, the court granted the prosecution’s motion to amend
the charge to second degree murder (Pen. Code, § 187, subd. (a)). Thereafter, appellant
pleaded no contest to second degree murder and admitted the personal use of a firearm
(Id., § 12022.5, subd. (a)(1)), pursuant to a negotiated disposition for 15 years to life plus
five years. The parties stipulated to the preliminary hearing as the factual basis for the
plea.
        In case No. CF98603146-2, appellant pleaded no contest to count 2,
manufacturing a controlled substance (§ 11379.6, subd. (a)) and admitted the attached
enhancement under section 11379.8, subdivision (a)(1), for a negotiated disposition of
eight years. The parties stipulated to the following factual basis for the plea, as stated by
the prosecutor:

                “[PROSECUTOR]: [O]n … April the 10th of 1997, the defendant
        Sergio Pineda was at a residence where there were three 22 liter flasks
        cooking methamphetamine. This defendant’s fingerprints were found on
        all three of those flasks. It was also precursor material and
        methamphetamine stains on his clothing. [¶] The methamphetamine that
        was being produced at that location, according to Mark Kalchek at the
        Department of Justice[,] yielding 30 pounds of methamphetamine. [¶] It
        would have been valued at 1997 prices, wholesale somewhere between
        $270,000 and $1,800,000.

                                              3.
             “THE COURT: And Mr. Pineda, with the help of the interpreter, did
       you hear and understand the statement just made by the District Attorney.

               “[APPELLANT]:        Yes.

              “[DEFENSE ATTORNEY]:               Your Honor, we should add that it
       took place in Fresno County and that my client had the requisite intent
       consistent with [section] 11379.6[, subdivision] (a) which I stipulate that he
       did.”
       The court separately advised appellant, as to each plea, of his constitutional rights
to a jury trial, to confront and cross-examine witnesses, and his privilege against self-
incrimination. Appellant stated that he understood and waived his rights.
       Appellant signed a change of plea form with the terms of the negotiated
disposition, that stated he read and understood the terms of the agreement. The form had
a signed statement from an interpreter, that she translated the contents and appellant said
he understood.
       As to each case, the court asked appellant if he understood what he was doing and
the consequences of his plea; understood the contents of the change of plea form, with the
assistance of an interpreter; and if he had any questions. Appellant said he understood
and did not ask any questions.
       The court asked appellant if he had any questions about the pleas he had just
entered, or the consequences of the pleas. Appellant said no. The court asked if he
signed and understood the change of plea form, and appellant said yes.
       The court granted the prosecution’s motion to dismiss the remaining charges in
both cases.3
Sentencing Hearing
       On December 10, 1999, the court held the sentencing hearing. Appellant was
present with counsel and an interpreter.


       3 The court conducted the plea hearing on the murder charge during the morning
session of October 21, 1999, and then took a recess. When the court reconvened in the
afternoon, it conducted the plea hearing for the drug case.
                                             4.
       Defense counsel stated he spoke with appellant the previous day through the
interpreter, and it was apparent “he was a little upset, and I trust some of his anger has
gone away,” and it was “brought to my attention that perhaps I had not exhausted all
avenues of investigation.” Counsel said he explained to appellant that his new
information “did not appear to be credible under the circumstances.”
       Defense counsel further stated that he advised appellant that the court would
consider any request to set aside the plea “as not only foolish, but probably
inappropriate,” and appellant felt he had been poorly represented. Counsel said he
advised appellant of his appellate rights. Counsel stated that he had, again, reviewed
appellant’s file, and he did not know “that there’s anything I could have done from an
investigative standpoint, from my personal involvement in the case, that could have
changed things as far as the way I evaluated the case.”

              “[Appellant’s] overall exposure and the potential risk of a murder
       one conviction with the enhancements, including prison priors and the
       potential consecutive sentences that would be imposed in aggravation for
       the additional drug case, were sufficient to convince me that this was a
       decent and honorable disposition that may result in a much earlier release
       from prison that he otherwise would have been entitled to under the
       circumstances.”
       Appellant addressed the court and confirmed the accuracy of his conversation with
defense counsel and stated that he was prepared to go forward with his sentencing.
       The prosecutor stated she would stand by the plea agreement, and defense counsel
was correct that appellant’s potential liability “would have probably exceeded 40 years to
life absent this plea agreement.”
       The court stated:

              “As I also recall … , I think the record should reflect when the
       matter was assigned to this Court for trial, it was trailed several days for the
       purpose of additional investigation that was conducted between counsel
       before the entry of the plea. So that further satisfies the Court that [defense
       counsel] exhausted everything he could with respect to the status of the
       case prior to the entry of the plea. I remember we had extensive

                                              5.
       discussions about when the case should go forward and the status at that
       time, and I accommodated all counsel in terms of trailing the case for
       several days for that to continue to be looked into by counsel. And I
       thought the record should also reflect that as well.”
       In case No. CF97603147-0, the court sentenced the defendant to 15 years to life
for second degree murder, plus a consecutive term of five years for the section 12022.5
enhancement.
       In case No. CF98603146-2, the court sentenced appellant to the midterm of five
years for count 2, manufacturing a controlled substance (§ 11379.6, subd. (a)), plus a
consecutive term of three years for a quantity enhancement (§ 11379.8, subd. (a)(1)).
Pursuant to the terms of the negotiated disposition, the court ordered the sentences in the
two cases to be served concurrently with each other.
       Appellant did not waive his right to file an appeal as part of the plea agreements,
and he did not file notices of appeal in either case.
Motion to Withdraw Plea
       In or about January 2002, three years after the sentencing hearing, appellant filed a
“Motion to Vacate and/or Withdraw the Plea and/or Judgment, or in the Alternative, for
Petition for Writ of Error Coram Nobis and/or Habeas Corpus” in the superior court as to
both cases.
       On or about February 7, 2002, the court stated it had reviewed appellant’s motion
and it raised “issues of questionable merit.” The court stated appellant’s “overriding
justification” was his “belated contention that ineffective assistance of trial counsel
prevented him from understanding the true consequences of his plea agreement, and that
the alleged misinformation provided by his attorney made the resulting plea invalid.”
The court stated the proper procedure to bring such a claim was a through a petition for
writ of habeas corpus.
       The court further held the motion was improperly filed, vacated a scheduled
hearing, and ordered the clerk to process the document as a petition for writ of habeas
corpus. There are no further references to this motion in the instant record.
                                              6.
                 APPELLANT’S PETITION FOR RESENTENCING
       The instant appeal is from the superior court’s denial of appellant’s petition, filed
on March 12, 2020, in pro. per., for resentencing in cases Nos. CF97603147-0 and
CF98603146-2, pursuant to Penal Code sections 1016.8 and 1170, subdivision (d).
Appellant filed the request under the name of “Javier Soto.”
       Appellant’s request asserted his pleas were not knowing, intelligent, and voluntary
because defense counsel made certain claims to coerce him to agree with the plea
bargain; that as a Spanish-speaking person, he did not understand the meaning of a “life”
term as it was used in the plea agreement or discussed at the plea hearing; the interpreter
never mention a “life” sentence; and the record was allegedly “silent” to show he was
advised of, and gave a knowing and intelligent waiver of his constitutional rights as
required by Boykin and Tahl.4
       Appellant argued that Penal Code section 1016.8 prevented the court from
enforcing the plea agreement, and he should be resentenced.
       In support of his request, appellant submitted documentary exhibits consisting of
the change of plea form, the transcript for the morning session of the October 21, 1999,
plea hearing, where he pleaded no contest to murder, the transcript of the December 10,
1999, sentencing hearing; the probation report prepared for his sentencing hearing;5
unfiled declarations dated in 2002, apparently relating to his 2002 motion to withdraw his
plea, alleging his attorney never explained the consequences of his plea and said he
would only serve a little time; a declaration from the attorney who apparently prepared



       4 Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1 Cal.3d 122.
       5 The probation report submitted by appellant included a factual statement about
the murder charge, based on the preliminary hearing evidence that the parties stipulated
to as the factual basis for his murder plea – that on December 22, 1991, witnesses saw
defendant shoot and kill Jesus Palomino. Appellant disappeared after the murder and was
not taken into custody until 1997, when he was arrested on the drug manufacturing
charges.
                                             7.
and filed the 2002 motion wherein appellant said his defense attorney never explained the
plea agreement; and part of the 2002 motion to withdraw his plea.
         On April 8, 2020, appellant sent a letter to the superior court asking if his petition
for resentencing was filed and acknowledging that he filed it using the name Javier Soto
and not his “convicted name” of Sergio Zarate Pineda.
         On April 15, 2020, appellant refiled, in pro. per., the entirety of his petition for
resentencing using the name Sergio Zarate Pineda.
Denial of Motion for Resentencing
         On June 1, 2020, the superior court filed an order that denied appellant’s petition
for resentencing. The court first noted that appellant went by several aliases, and that he
was in the custody of the Department of Corrections and Rehabilitation as Javier Soto.
         Next, the court noted that appellant’s petition was filed using the case numbers for
both his murder and drug convictions, but it appeared he was only requesting
resentencing on the murder conviction based on the allegation that his plea was not
knowing, intelligent, and voluntary because he did not understand what the word “life”
meant.
         The court held it no longer had jurisdiction to resentence appellant under Penal
Code section 1170, subdivision (d)(1), because that jurisdiction expired 120 days after he
was originally sentenced in 1999.
         The court acknowledged that Penal Code section 1016.8 went into effective on
January 1, 2020, but it did not provide a procedure where appellant could challenge “now
long ago final convictions.” “It is instead a statement of the public policy of this state
regarding plea bargains. Specifically, it declares that plea bargains that require a
defendant to waive the ameliorative benefits of future legislation ‘that may retroactively
apply’ after the plea has been entered are void as against public policy. However, the
statute does not provide a substantive right to challenge long final plea agreements and



                                                8.
does not confer any jurisdiction in this Court by which it can consider [appellant’s]
‘request.’ ”
                                      DISCUSSION
       On June 15, 2020, appellant filed a notice of appeal from the court’s order of
June 1, 2020.
       On September 18, 2020, appellant filed a motion to consolidate this case with his
appeal in the murder case, case No. 603146-2. On September 24, 2020, this court denied
the motion.
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was
advised he could file his own brief with this court. By letter on October 20, 2020, we
invited defendant to submit additional briefing. He has failed to do so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.6
                                     DISPOSITION
       The judgment is affirmed.




       6  The trial court properly denied appellant’s petition for resentencing. Effective
January 1, 2020, the Legislature enacted Penal Code section 1016.8, that declares a plea
“is not knowing and intelligent” if the bargain requires a defendant to generally waive
unknown future benefits of legislative enactments, initiatives, appellate decisions, or
other changes in the law that may occur after the date of the plea. (Pen. Code, § 1016.8,
subd. (a)(4).) Under this new law, “[a] provision of a plea bargain that requires a
defendant to generally waive future benefits of legislative enactments, initiatives,
appellate decisions, or other changes in the law that may retroactively apply after the date
of the plea is void as against public policy.” (Id., subd. (b); People v. Barton (2020) 52
Cal.App.5th 1145, 1152.)
        Appellant did not waive unknown future benefits of legislative enactments or
initiatives, and his petition for resentencing did not allege that he was entitled to the
benefits of any subsequent changes in the law.
                                             9.